 Case 19-13218-BFK             Doc 47 Filed 09/30/20 Entered 10/01/20 00:30:20                        Desc Imaged
                                    Certificate of Notice Page 1 of 4
Form ntcabuse

                                    UNITED STATES BANKRUPTCY COURT


Eastern District of Virginia

                                              Case No.: 19−13218−BFK
                                                     Chapter: 7
                                               Judge: Brian F. Kenney

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Curtis Clifford Cain
   3503 Eagle Ridge Drive
   Woodbridge, VA 22191
Social Security / Individual Taxpayer ID No.:
   xxx−xx−8182
Employer Tax ID / Other nos.:


                                      STATEMENT OF PRESUMED ABUSE



As required by 11 U.S.C. Sec. 704(b)(1)(A), the United States Trustee has reviewed all of the materials filed by the
debtor(s). Having considered these materials in reference to the criteria set forth in 11 U.S.C. Sec. 707(b)(2)(A), and,
pursuant to 11 U.S.C. Sec. 704(b)(2), the United States Trustee determines that: (1) the debtor's(s') case should be
presumed to be an abuse under section 707(b); and (2) the product of the debtor's(s') current monthly income,
multiplied by 12, is not less than the requirements specified in section 704(b)(2)(A) or (B).As required by 11 U.S.C.
Sec. 704(b)(2), the United States Trustee shall, not later than 30 days after the date of this Statement's filing, either
file a motion to dismiss or convert under 11 U.S.C. Sec. 707(b) or file a statement setting forth the reasons the United
States Trustee does not consider such a motion to be appropriate.Debtor(s) may rebut the presumption of abuse only
if special circumstances can be demonstrated as set forth in 11 U.S.C. Sec. 707(b)(2)(B) Filed by Jack Frankel of
Office of the U.S. Trustee on behalf of John P. Fitzgerald, III (Frankel, Jack)

Dated: 9/28/20
                                                             United States Trustee
      Case 19-13218-BFK                     Doc 47 Filed 09/30/20 Entered 10/01/20 00:30:20                                              Desc Imaged
                                                 Certificate of Notice Page 2 of 4
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 19-13218-BFK
Curtis Clifford Cain                                                                                                   Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0422-9                                                  User: chandlerk                                                             Page 1 of 3
Date Rcvd: Sep 28, 2020                                               Form ID: ntcabuse                                                         Total Noticed: 42
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 30, 2020:
Recip ID                Recipient Name and Address
db                   #+ Curtis Clifford Cain, 3503 Eagle Ridge Drive, Woodbridge, VA 22191-5073
15043307              + Aes/turnstile Capital, 1200 N 7th St, Harrisburg, PA 17102-1419
15108592                American Express National Bank, c/o Becket and Lee LLP, PO Box 3001, Malvern PA 19355-0701
15043308              + Amex, Correspondence/Bankruptcy, Po Box 981540, El Paso, TX 79998-1540
15043309              + Barclays Bank Delaware, Attn: Correspondence, Po Box 8801, Wilmington, DE 19899-8801
15043314              + Citibank/The Home Depot, Attn: Recovery/Centralized Bankruptcy, Po Box 790034, St Louis, MO 63179-0034
15043315                Clearview Federal Credit Union, Attn: Bankruptcy, 1453 Beers School Road, Coraopolis, PA 15108-0000
15043319             #+ Dalena Cain, 3503 Eagle Ridge Drive, Woodbridge, VA 22191-5073
15043321              + Elastic Bank, P.O. Box 950276, Louisville, KY 40295-0276
15043322              + First National Bank, Attn: Bankruptcy, 1620 Dodge St Mailstop 4440, Omaha, NE 68197-0002
15043324              + Goldman Sachs Bank USA, P.O. Box 45400, Salt Lake City, UT 84145-0400
15052290             ++ PERI GARITE, ATTN CARD WORKS, 101 CROSSWAYS PARK DR W, WOODBURY NY 11797-2020 address filed with court:, First
                        National Bank of Omaha, 1620 Dodge St., Stop Code 3105, Omaha, NE 68197
15043333              + PNC Bank, Attn: Bankruptcy, Po Box 94982: Mailstop Br-Yb58-01-5, Cleveland, OH 44101-4982
15043334                Stilt Inc, 00000-0000
15043338              + Target, Attn: Bankruptcy, Po Box 9475, Minneapolis, MN 55440-9475
15043339              + USAA Federal Savings Bank, Attn: Bankruptcy, 10750 Mcdermott Freeway, San Antonio, TX 78288-1600

TOTAL: 16

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
15043310               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Sep 29 2020 03:49:36      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
15043311               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Sep 29 2020 03:48:44      Capital One / Saks F, Attn: Bankruptcy, Po Box
                                                                                                                  30285, Salt Lake City, UT 84130-0285
15055774               + Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                                        Sep 29 2020 03:48:07      Capital One Bank (USA), N.A., by American
                                                                                                                  InfoSource as agent, 4515 N Santa Fe Ave,
                                                                                                                  Oklahoma City, OK 73118-7901
15043312               + Email/Text: bankruptcy@cavps.com
                                                                                        Sep 29 2020 03:33:00      Cavalry Portfolio Services, Attn: Bankruptcy
                                                                                                                  Department, 500 Summit Lake Ste 400, Valhalla,
                                                                                                                  NY 10595-2322
15043316               + Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                   Sep 29 2020 03:32:00                           Comenity Bank/Express, Attn: Bankruptcy, Po
                                                                                                                  Box 182125, Columbus, OH 43218-2125
15043317               + Email/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM
                                                                   Sep 29 2020 03:32:00                           Comenity Bank/Victoria Secret, Attn: Bankruptcy,
                                                                                                                  Po Box 182125, Columbus, OH 43218-2125
15043318               + Email/Text: defaultspecialty.us@bbva.com
                                                                                        Sep 29 2020 03:32:00      Compass Bank, Attn: Bankruptcy, Po Box 10566,
                                                                                                                  Birmingham, AL 35296-0001
15043320               + Email/Text: electronicbkydocs@nelnet.net
                                                                                        Sep 29 2020 03:32:00      Department of Education/Nelnet, Attn: Claims, Po
                                                                                                                  Box 82505, Lincoln, NE 68501-2505
      Case 19-13218-BFK                   Doc 47 Filed 09/30/20 Entered 10/01/20 00:30:20                                        Desc Imaged
                                               Certificate of Notice Page 3 of 4
District/off: 0422-9                                               User: chandlerk                                                        Page 2 of 3
Date Rcvd: Sep 28, 2020                                            Form ID: ntcabuse                                                    Total Noticed: 42
15043323              + Email/Text: GenesisFS@ebn.phinsolutions.com
                                                                                   Sep 29 2020 03:34:00     Genesis Bc/Celtic Bank, Attn: Bankruptcy, Po Box
                                                                                                            4477, Beaverton, OR 97076-4401
15043325                 Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                   Sep 29 2020 03:32:00     Internal Revenue Service, P.O. Box 7346,
                                                                                                            Philadelphia, PA 19101-7346
15043313                 Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                   Sep 29 2020 03:47:51     Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                            15298, Wilmington, DE 19850-0000
15219722                 Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Sep 29 2020 03:48:49     LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                            PO Box 10587, Greenville, SC 29603-0587
15043327              + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Sep 29 2020 03:48:49     LVNV Funding/Resurgent Capital, Attn:
                                                                                                            Bankruptcy, Po Box 10497, Greenville, SC
                                                                                                            29603-0497
15043328              + Email/Text: bankruptcydpt@mcmcg.com
                                                                                   Sep 29 2020 03:32:00     Midland Funding, 2365 Northside Dr Ste 300, San
                                                                                                            Diego, CA 92108-2709
15043329              + Email/PDF: pa_dc_claims@navient.com
                                                                                   Sep 29 2020 03:49:37     Navient, Attn: Bankruptcy, Po Box 9640,
                                                                                                            Wiles-Barr, PA 18773-9640
15043330              + Email/Text: ext_ebn_inbox@navyfederal.org
                                                                                   Sep 29 2020 03:34:08     Navy FCU, Attn: Bankruptcy Dept, Po Box 3000,
                                                                                                            Merrifield, VA 22119-3000
15059530              + Email/Text: ext_ebn_inbox@navyfederal.org
                                                                                   Sep 29 2020 03:34:18     Navy Federal Credit Union, PO Box 3000,
                                                                                                            Merrifield, VA 22119-3000
15043331              + Email/Text: bnc@nordstrom.com
                                                                                   Sep 29 2020 03:32:18     Nordstrom FSB, Attn: Bankruptcy, Po Box 6555,
                                                                                                            Englewood, CO 80155-6555
15043332                 Email/Text: bkrgeneric@penfed.org
                                                                                   Sep 29 2020 03:31:00     Pentagon Federal Credit Union, Attn: Bankruptcy,
                                                                                                            Po Box 1432, Alexandria, VA 22313-0000
15231822              + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Sep 29 2020 03:47:50     Synchrony Bank, c/o PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk VA
                                                                                                            23541-1021
15043335              + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Sep 29 2020 03:47:50     Synchrony Bank/Amazon, Attn: Bankruptcy, Po
                                                                                                            Box 965060, Orlando, FL 32896-5060
15043336              + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Sep 29 2020 03:48:43     Synchrony Bank/Gap, Attn: Bankruptcy Dept, Po
                                                                                                            Box 965060, Orlando, FL 32896-5060
15043337              + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Sep 29 2020 03:48:43     Synchrony Bank/Lowes, Attn: Bankruptcy, Po
                                                                                                            Box 965060, Orlando, FL 32896-5060
15044034                 Email/Text: atlreorg@sec.gov
                                                                                   Sep 29 2020 03:32:00     Office Of Reorganization, Securities and Exchange
                                                                                                            Commission, 3475 Lenox Road NE Suite 1002,
                                                                                                            Atlanta GA 30326-7625
15108190              + Email/Text: electronicbkydocs@nelnet.net
                                                                                   Sep 29 2020 03:32:00     US Department of Education c/o Nelnet, 121
                                                                                                            South 13th Street, Suite 201, Lincoln NE
                                                                                                            68508-1911
15043340              + Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                 Sep 29 2020 03:31:00       Verizon, Verizon Wireless Bk Admin, 500
                                                                                                            Technology Dr Ste 550, Weldon Springs, MO
                                                                                                            63304-2225

TOTAL: 26


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
15043326                      Kimberly Williams, unknown
15044035                      U.S. Trustee, John P. Fitzgerald, III, Office of the U.S. Trustee
15044033        *             Internal Revenue Service (IRS), PO Box 7346, Philadelphia PA 19101-7346

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address
       Case 19-13218-BFK                  Doc 47 Filed 09/30/20 Entered 10/01/20 00:30:20                                       Desc Imaged
                                               Certificate of Notice Page 4 of 4
District/off: 0422-9                                               User: chandlerk                                                      Page 3 of 3
Date Rcvd: Sep 28, 2020                                            Form ID: ntcabuse                                                  Total Noticed: 42

                                                  NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 30, 2020                                        Signature:            /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 25, 2020 at the address(es) listed
below:
Name                            Email Address
H. Jason Gold
                                jason.gold@nelsonmullins.com
                                VA19@ecfcbis.com;jgold@ecf.epiqsystems.com;hjg@trustesolutions.net;robert.ours@nelsonmullins.com;alex.reilly@nelsonmull
                                ins.com

Jack Frankel
                                on behalf of U.S. Trustee John P. Fitzgerald III jack.i.frankel@usdoj.gov,
                                USTPRegion04.ax.ecf@usdoj.gov;paula.f.blades@usdoj.gov

John P. Fitzgerald, III
                                ustpregion04.ax.ecf@usdoj.gov

Michael Jacob Owen Sandler
                                on behalf of Debtor Curtis Clifford Cain sandlerlaw@yahoo.com ignmjosandler@gmail.com;r61770@notify.bestcase.com


TOTAL: 4
